Title: To George Washington from Henry Clinton, 16 September 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            Head Quarters Septr 16th 1780
                        
                        Agreable to the request contained in Your Letter of the 11th Instant, You will herewith receive Passports for
                            the Schooner Blazing Star to proceed from Philadelphia, with the several Articles You mention, to Charlestown, and, after
                            the delivery of the same at that Place, to return to Philadelphia. I have the honor to be Your Excellency’s Most obedient
                            and Most humble Servt
                        
                            H. Clinton
                        
                    